Citation Nr: 1141531	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  96-43 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of vocal cord excision, right true vocal cord paralysis, and dysphonia plica, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss, to include as due to herbicide exposure.

3.  Entitlement to service connection for tinnitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for headaches, to include as due to herbicide exposure.

5.  Entitlement to service connection for loss of vision, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968, with service in the Republic of Vietnam from July 1967 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision of the San Juan, Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefits sought on appeal.

In March 2002, the Board remanded the aforementioned claims to: contact the Veteran and request information for all medical care providers who treated him for his claimed conditions; afford the Veteran with appropriate VA examinations; and schedule the Veteran for a Decision Review Officer (DRO) hearing.  In May 2004, the Veteran participated in a DRO hearing in San Juan, Puerto Rico.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.


These claims were returned to the Board in September 2004 and November 2006.  In September 2004, the Board noted that the VA examinations provided to the Veteran were not responsive to the March 2002 remand directives, and the claims were remanded to obtain new examinations.  In November 2006, the Veteran's claims were again remanded due to noncompliance with the original remand instructions and new VA examinations were requested.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2009, the Board denied the Veteran's claims of entitlement to service connection for the residuals of vocal cord excision, hearing loss, tinnitus, headaches, and loss of vision, all to include as due to herbicide exposure.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a March 2011 Memorandum Decision, which vacated the January 2009 Board decision and remanded the aforementioned claims for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Consistent with the Court's March 2011 Memorandum Decision, the Board has determined that remand of the Veteran's claims of entitlement to service connection for the residuals of vocal cord excision, hearing loss, tinnitus, headaches, and loss of vision, all to include as due to herbicide exposure, is appropriate.

Essentially, the March 2011 Memorandum Decision held that the Board failed to ensure compliance with its November 2006 Remand directives.  See Stegall, supra.  Specifically, the VA examinations provided to the Veteran in 2008 failed to address the question of whether the Veteran's disabilities were due to his conceded exposure to herbicides during his service in the Republic of Vietnam.  Review of the 2008 VA examinations reveals that the VA examiners did indeed fail to address these questions.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Here, the 2008 VA examinations were clearly not adequate.  As such, new VA examinations must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is requested to schedule the Veteran for a VA nose, sinus, larynx, and pharynx examination, with an appropriate expert, to determine the nature and etiology of any current vocal cord disability.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following:

a)  State whether the Veteran currently suffers from a disability(ies) associated with the vocal cord, right true vocal cord paralysis, or dysphonia plica.

b)  State whether any diagnosed vocal cord disability is at least as likely as not (a 50 percent probability or greater) the result of the Veteran's time in active duty service.



c)  State whether any diagnosed vocal cord disability is at least as likely as not the result of the Veteran's exposure to herbicides during his service in the Republic of Vietnam.

d)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

2.  The AMC/RO is requested to schedule the Veteran for a VA audiological examination, with an appropriate expert, to determine the nature and etiology of any diagnosed hearing loss and tinnitus.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following:

a)  State whether the Veteran currently suffers from hearing loss and tinnitus for VA compensation purposes.

b)  State whether any diagnosed hearing loss and/or tinnitus is at least as likely as not (a 50 percent probability or greater) the result of the Veteran's time in active duty service.



c)  State whether any diagnosed hearing loss and/or tinnitus is at least as likely as not the result of the Veteran's exposure to herbicides during his service in the Republic of Vietnam.

d)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

3.  The AMC/RO is requested to schedule the Veteran for a VA neurological examination, with an appropriate expert, to determine the nature and etiology of any diagnosed headaches.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following:

a)  State whether the Veteran currently suffers from headaches.

b)  State whether any diagnosed headaches are at least as likely as not (a 50 percent probability or greater) the result of the Veteran's time in active duty service.

c)  State whether any diagnosed headaches are at least as likely as not the result of the Veteran's exposure to herbicides during his service in the Republic of Vietnam.
d)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

4.  The AMC/RO is requested to schedule the Veteran for a VA eye examination, with an appropriate expert, to determine the nature and etiology of any diagnosed loss of vision.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following:

a)  State whether the Veteran currently suffers from any eye disability, to include the loss of vision.

b)  State whether any diagnosed eye disability is at least as likely as not (a 50 percent probability or greater) the result of the Veteran's time in active duty service.

c)  State whether any diagnosed eye disability is at least as likely as not the result of the Veteran's exposure to herbicides during his service in the Republic of Vietnam.

d)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

5.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.

6.  The AMC/RO is requested to ensure that all Spanish language documents are translated into English.

7.  Once the above actions have been completed, the AMC/RO should readjudicate the Veteran's claims.  If the benefits remain denied, a Supplemental Statement of the Case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


